THE COURT.
The defendant was convicted in the Superior Court in the City and County of San Francisco of a felony, to wit, conspiracy to cheat and defraud as defined by section 182 of the Penal Code.
Judgment on the verdict was entered April 5, 1933. The transcript on appeal was filed April 13, 1933, and the cause was regularly placed on the calendar for oral argument on June 12, 1933. No appearance was made for appellant at the time the cause was called for hearing other than a request for additional time to file a brief. No brief has been *758filed in his behalf and the time granted for that purpose has long since expired.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order denying a new trial are affirmed.